Citation Nr: 1033737	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  06-33 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for vertigo.

2.  Entitlement to service connection for Meniere's disease of 
the left ear.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for diabetes mellitus, type 
II.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2005 and January 2006 rating decisions of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) Regional 
Office (RO).  The July 2005 decision continued and confirmed the 
denial of service connection for Meniere's disease.  The January 
2006 decision denied entitlement to service connection for 
hearing loss, tinnitus, vertigo and diabetes mellitus.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although further delay is regrettable, the Board finds that the 
record as it stands is currently inadequate for the purpose of 
rendering a fully informed decision as to the claims for service 
connection.  Where the record before the Board is inadequate to 
render a fully informed decision, a remand is required in order 
to fulfill VA's statutory duty to assist the Veteran to develop 
the facts pertinent to the claims. Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).

In a July 2010 statement from the Veteran, he indicated that he 
is receiving Social Security Administration (SSA) benefits based 
on disability.  Those reports are not of record nor have any 
attempts been made to obtain them.  Thus, additional action in 
this regard is needed.  See Murincsak v. Derwinski, 2 Vet. App. 
363, 369-70 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	The RO should obtain from the Social 
Security Administration the records 
pertinent to the Veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim and associate those 
records with the claims file.

2.	Thereafter, the issues should be 
readjudicated.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and afforded the appropriate opportunity 
to respond thereto.  The matter should 
then be returned to the Board, if in 
order, for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


 must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
K.J. ALIBRANDO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



